Citation Nr: 1550340	
Decision Date: 12/01/15    Archive Date: 12/10/15

DOCKET NO.  00-22 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities (TDIU) prior to August 9, 2000.

2.  Entitlement to service connection for a qualifying chronic disability, to include undiagnosed illness or medically unexplained chronic multisymptom illness, manifested by myalgia of the joints and arms.

3.  Entitlement to an initial rating in excess of 20 percent for cervical stenosis.

4.  Entitlement to an initial rating in excess of 10 percent for gastroesophageal reflux disease (GERD).

5.  Entitlement to an initial compensable rating for hemorrhoids.

6.  Entitlement to an initial compensable rating for hypertension.

7.  Entitlement to an increased rating for limitation of flexion of the right knee.
8.  Entitlement to an increased rating for limitation of extension of the right knee.

9.  Entitlement to an increased rating for limitation of flexion of the left knee.  

10.  Entitlement to an increased rating for left foot hallux valgus with hammertoe deformities, 2nd and 3rd toes, 4th and 5th toes and soles of feet.

11.  Entitlement to an increased rating for right foot hallux valgus with hammertoe deformities, 2nd and 3rd toes, 4th and 5th toes and soles of feet.


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1976 to May 1976 and from May 1979 to May 1995.

These matters come before the Board of Veterans' Appeals  (Board) on appeal from January 2000, September 2005, January 2012, and May 2014 rating decisions of the Department of Veterans Affairs (VA).
The Veteran submitted a timely notice of disagreement (NOD) to the May 2014 rating decision that granted respective disability ratings for limitation of flexion of the right knee, limitation of extension of the right knee, limitation of flexion of the left knee, and left and right foot hallux valgus with hammertoe deformities.  No Statement of the Case (SOC) has been issued addressing these issues.  In accordance with 38 C.F.R. § 19.26, unless the matter has been resolved by a grant of benefits, or the NOD is withdrawn by an appellant or his representative, the RO must prepare an SOC. Thus, a remand is necessary. Manlicon v. West, 12 Vet. App. 238, 240-41 (1999).

The Veteran testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge (AVLJ) in in October 2009 for the issues of entitlement to TDIU and entitlement to service connection for myalgia of the arms and joints.  A transcript of the hearing is associated with the Virtual VA paperless claims processing system.

This appeal was processed using Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. Accordingly, any future consideration of this Veteran's case should take into consideration the existence of all of these records.

The issues of whether new and material evidence has been received to reopen claims of entitlement to service connection for a right eye condition, ulcers, shingles, a bilateral hearing loss disability, chronic rhinitis, arthritis, and a right ankle condition have been raised by the record in a July 2014 Notice of Disagreement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Condition Claimed as Myalgia

In the Board's May 2013 remand, it instructed the RO to obtain a new medical opinion with respect to the etiology of the Veteran's diagnosed bilateral carpal tunnel syndrome.  The Board notes the February 2015 VA examination which confirms a diagnosis of bilateral carpal tunnel syndrome.  However, it does not appear that that an opinion as to the etiology of the condition was rendered.  There is a March 2015 DBQ of record which provides an opinion regarding the Veteran's claimed myalgia.  However, the record does not appear to contain an opinion specific to the Veteran's carpal tunnel syndrome.  As a result, remand is necessary in order to ensure compliance with the May 2013 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

With respect to the Veteran's claim for myalgia, the Board notes that previous VA examiners have not diagnosed the Veteran with myaglia or fibromyalgia.  However, the Board finds the February 2013 examination and corresponding March 2013 DBQ to be less than clear in discussing the Veteran's claim myaglia.  The February 2015 muscle injuries examination states that there was no pathology to render a diagnosis of myalgia.  The March 2015 opinion states that "[w]ithout objective documentations indicating the claimant had myalgia of the joints and arms while in the service, I am not able to render opinion without resorting to mere speculation."

The Board notes the complexity of these claims, particularly in light of the Veteran's already service-connected cervical stenosis and multiple other conditions with potentially overlapping symptoms.  However, the Board also notes that the Veteran has service consistent with the provisions of 38 C.F.R. § 3.317, for Persian Gulf veterans.

For veterans who have served in the Southwest Asia Theater of operations during the Persian Gulf War, service connection may also be established under 38 C.F.R. § 3.317.  Under that section, service connection may be warranted for a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than not later than December 31, 2016.  38 C.F.R. § 3.317(a)(1).

For purposes of 38 C.F.R. § 3.317, there are two types of qualifying chronic disabilities: (1) an undiagnosed illness and (2) a medically unexplained chronic multi symptom illness such a chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases). 

Here, the Veteran's DD Form 214 and his receipt of the Southwest Asia Service Medal indicates that he has service consistent with the provisions of 38 C.F.R. § 3.317.  From the February 2015 and March 2015 examinations and opinions, the Board finds that it is unclear whether the Veteran has a diagnosis of myaglia or fibromyalgia, or rather, the examiner concluded that the condition was not related to service, as there was no objective evidence of the claimed condition in service.  Thus, the Board finds that an opinion with respect to this issue is required for proper adjudication.

Increased Ratings Cervical Stenosis, GERD, Hemorrhoids, Hypertension

In his January 2015 substantive appeal on the matters of entitlement to increased ratings for hemorrhoids, GERD, cervical spine stenosis, and hypertension, the Veteran requested a Travel Board hearing if possible in the next 12 months, or in the alternative, a videoconference hearing.  Because the Board may not proceed with adjudication of the Veteran's claims without affording him an opportunity for a hearing, and because Travel Board and/or videoconference hearings are scheduled by the AOJ, a remand is required.  See 38 U.S.C.A. § 7107(b) and 38 C.F.R. § 20.700(a).

Increased Ratings Right Knee, Left Knee, Bilateral Hallux Valgus

Regarding the matters of entitlement to increased ratings for limitation of flexion of the right knee, limitation of extension of the right knee, limitation of flexion of the left knee, and left and right foot hallux valgus with hammertoe deformities, the Veteran submitted a timely July 2014 Notice of Disagreement in response to the May 2014 rating decision.  As the AOJ has not issued a Statement of the Case (SOC) on this matter, the Board is required to remand the matter for issuance of a SOC.  See Manlicon v. West, 12 Vet. App. 238 (1999).  This matter is not now before the Board, and will be before the Board only if the Veteran timely files a substantive appeal after a SOC is issued.

Earlier Effective Date TDIU

With respect to the Veteran's claim for an earlier effective date for TDIU, the Board finds that the development with respect to the other issues on appeal may be highly probative to the determination of the Veteran's claim for an earlier effective date for TDIU.  For this reason, the Board finds that the claims are inextricably intertwined. See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180   (1991).  As a result, a decision cannot be made on the Veteran's claim for an earlier effective date for TIDU at this time.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should schedule the Veteran for a Travel Board hearing if available in the next twelve months (as requested), or in the alternative, a videoconference hearing.  See January 2015 substantive appeal.  The case should then be processed in accordance with established appellate practices.
 
2.  The AOJ should review the determination regarding the ratings for limitation of flexion of the right knee, limitation of extension of the right knee, limitation of flexion of the left knee, and left and right foot hallux valgus with hammertoe deformities and issue an appropriate Statement of the Case.  The Veteran should be advised of the time limit for perfecting an appeal in the matter, and afforded opportunity to do so.  If this occurs, the matter should be returned to the Board for appellate review.

3.  Return the claims file to a VA examiner of appropriate knowledge and expertise to issue a supplemental opinion regarding the Veteran's carpal tunnel syndrome and condition claimed as myaglia.  It is up to the discretion of the examiner if an additional opinion is necessary.  The claims folder (including any relevant Virtual VA records) must be made available to and reviewed by the VA clinician. 

a) With reference to the October 2010, February 2015, and March 2015 examination reports, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's diagnosed bilateral carpal tunnel syndrome is etiologically related to service.

b)  Provide an opinion as to whether the Veteran's current and previously reported symptoms, which he has claimed as myalgia, cannot be attributed to a known clinical diagnosis.  In this case the examiner should specify whether the Veteran's complaints correspond to objective symptoms, both in the sense of medical signs perceptible to a physician and other non-medical indicators that are capable of independent verification, of a chronic disorder.  If a chronic disorder is determined not to be present, the examiner(s) should so state.

In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of pertinent evidence of record.  Any necessary tests or studies must be conducted and all clinical findings should be reported in detail and correlated to a specific diagnosis.

4.  After the requested records review and opinion are completed, the report should be reviewed to ensure complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the reviewing personnel.  See Stegall v. West, 11 Vet. App. 268 (1998).
 
5.  After undertaking any other development deemed essential in addition to that specified above, the RO should readjudicate the appropriate claims on appeal.  If the benefits sought on appeal remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and discussion of all pertinent regulations regarding the claim. An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).







